Kellett & Bartholow PLLC.
Theodore O. Bartholow III (“Thad”)
State Bar No. 4306320
11300 N. Central Expressway., Suite 301
Dallas, Texas 75243
Phone: (214) 696-9000
Fax: (214) 696-9001
thad@kblawtx.com

Attorneys for Richard and Gail Legans, Joe Martinez,
Grace Carleton, Dawn Davis, Matthew and Jazmin
Bennett, and Robert and Sally Hall

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                                 :
In re                                                            :              Chapter 11
                                                                 :
DITECH HOLDING CORPORATION, et al.,                              :              Case No. 19-10412 (JLG)
                                                                 :
Debtors.1                                                        :               (Jointly Administered)
                                                                 :
                                                                 :
---------------------------------------------------------------x

                               AMENDED NOTICE OF DEPOSITION

        PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 30, Creditors Richard and Gail

Legans, Joe Martinez, Grace Carleton, Matthew and Jazmin Bennett, Dawn Davis, and Robert and

Sally Hall (together, “the Consumer Creditors”) will take the oral deposition of Andrew

Badstubner on August 23, 2019, at Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial
LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix
Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions, LLC (7787); Reverse
Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition
LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington,
Pennsylvania 19034.
NY 10153. The deposition will commence at 2:00 p.m. ET and will continue from day to day until

completed. A certified court reporter will record the deposition stenographically. The deposition

will also be videographed.

Dated: August 20, 2019

                                            Respectfully Submitted,

                                            KELLETT & BARTHOLOW PLLC

                                             /s/ Theodore O. Bartholow, III (“Thad”)
                                            Theodore O. Bartholow II (“Thad”)
                                            State Bar No. 4306320
                                            11300 N. Central Expressway., Suite 301
                                            Dallas, Texas 75243
                                            Phone: (214) 696-9000
                                            Fax: (214) 696-9001
                                            thad@kblawtx.com

                                            Counsel for Joe Martinez, Richard and Gail Legans,
                                            Grace Carleton, Dawn Davis, Matthew and Jazmin
                                            Bennett, Robert and Sally Hall

                                            Dale Pittman
                                            THE LAW OFFICE OF DALE W. PITTMAN, PC
                                            The Eliza Spotswood House
                                            112-A West Tabb Street
                                            Petersburg, Virginia 23803
                                            (804) 861-6000
                                            (804) 861-3368 - fax
                                            dale@pittmanlawoffice.com

                                            Counsel for Robert and Sally Hall

                                            Thomas D. Domonoske (VSB #35434)
                                            Consumer Litigation Associates, P.C.
                                            763 J. Clyde Morris Blvd., Suite 1A
                                            Newport News, VA 23601
                                            Telephone (540) 442-7706
                                            tom@clalegal.com

                                            Counsel for Joe Martinez, Robert Hall, and Sally Hall


AMENDED NOTICE OF DEPOSITION
                                                                                             2
